Citation Nr: 0110618	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-25 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than April 9, 1994, 
for the grant of service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:  Debora L. Wagner, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1977 to August 
1979.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared by the VA 
RO in Cleveland, Ohio, in October 1998 and issued in November 
1998.  The RO, in pertinent part, determined that its July 
15, 1981 and November 5, 1981 decisions, which denied 
entitlement to service connection for a "nervous condition" 
[hereinafter, psychiatric disorder], were not clearly and 
unmistakably erroneous. 


REMAND

The veteran contends that there was CUE in July 1981 and 
November 1981 RO decisions, which denied his claim of 
entitlement to service connection for a psychiatric disorder.  
The veteran's representative asserts that the evidence that 
the veteran was treated with psychotropic medications 
establishes entitlement to service connection for a psychosis 
because it was present within one year following service 
separation.  

Alternatively, the veteran's representative contends that the 
evidence at that time entitled the veteran to service 
connection for a psychiatric disorder as secondary to his 
service-connected injuries, if the RO had correctly applied 
the then-governing statutory and regulatory provisions.  The 
veteran's representative also contended, in a December 1999 
written argument to the RO and in a February 2000 written 
argument to the Board, that the medical records of the 
veteran's November 1979 through January 1980 VA psychiatric 
treatment were not before the RO at the time of the 1981 
rating decisions.

In order to consider the contention that there was CUE in a 
July 1981 or November 1981 rating decision, the Board must 
first review the evidence of record at the time of each of 
those rating decisions.  In reviewing that evidence, the 
Board finds that the veteran submitted a claim of entitlement 
to service connection for a psychiatric disorder in November 
1979.  In a July 1981 decision, the RO denied the veteran's 
claim on the basis that it was not incurred in service.  The 
RO received a statement submitted by the veteran in September 
1981, wherein the veteran clearly indicated his disagreement 
with the RO's July 1981 decision.  The RO responded by letter 
later that month that the veteran must submit evidence to 
"reopen" his claim.  After the receipt of additional VA 
medical evidence, the RO issued a decision in November 1981, 
indicating that the latter evidence was "cumulative", and 
confirming its earlier denial.

While the issue certified for appeal is whether there was CUE 
in the July and November 1981 RO decisions, the Board finds 
that the veteran's statement received by the RO in September 
1981 constituted a Notice of Disagreement with the July 1981 
decision.  38 C.F.R. § 20.201, 20.300, 20.301(a), 20.302(a) 
(1980).  Hence, a Statement of the Case addressing the issue 
should have been sent to the veteran.  See Manlicon v. West, 
12 Vet. App. 238 (1999).  As the RO failed to issue a 
Statement of the Case, the Board finds that the appeal of the 
July 1981 RO decision is still pending.  Since service 
connection for a psychiatric disorder was eventually granted 
by the RO by a decision entered in October 1998 (PTSD, rated 
100 percent, effective from August 9, 1994), the issue 
becomes entitlement to an effective date earlier than August 
9, 1994, for the grant of service connection for a 
psychiatric disorder. 

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

The RO must adjudicate the claim of 
entitlement to an effective date earlier 
than April 9, 1994, for the grant of 
service connection (direct incurrence, 
presumptive, and secondary) for a 
psychiatric disorder.  In so doing, the 
RO must take into consideration the fact 
that the veteran filed a timely Notice of 
Disagreement to the RO's July 1981 
decision denying service connection for a 
psychiatric disorder.  If the benefit 
sought is not granted in full, the RO 
must issue a Statement of the Case to the 
veteran and his attorney on the issue of 
entitlement to an effective date earlier 
than April 9, 1994, for the grant of 
service connection (direct incurrence, 
presumptive, and secondary) for PTSD.  
The RO must include in the Statement of 
the Case notice to the veteran and his 
attorney that its July 1981 decision 
denying service connection for a 
psychiatric disorder was timely appealed.  
The appellant must be advised of the time 
limit in which he can perfect an appeal 
to the Board on this issue by filing a 
substantive appeal.  See 38 C.F.R. § 
20.302(b).  

If the benefit sought is not granted in full, in accordance 
with proper appellate procedures, the case should then be 
returned to the Board for further appellate consideration.  
The appellant need take no further action until he is so 
informed, but he may furnish additional evidence and/or 
argument on the remanded matter while the case is in remand 
status to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


